Citation Nr: 1434394	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to residuals of left ankle sprain and chip fracture.  

2.  Entitlement to service connection for residuals of a left ankle sprain and chip fracture.

3.  Entitlement to service connection for residuals of cervical strain and muscle spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The Veteran testified before the undersigned Acting Veterans Law Judge in November 2010; a transcript of that hearing is associated with the claims folder. 

At the Board hearing, the Veteran testified that he broke his right ankle in 1974 or 1975 because he did not want to land on his weak left ankle (the issue of service connection for a left ankle disability is currently before the Board).  In addition, an October 2010 private medical opinion from Dr. R. F. suggests that the Veteran's current right ankle pain could be from compensation due to his left ankle pain.  Since the Veteran's claim for a right ankle disability was denied in November 2006 and is not currently before the Board on appeal, the Board refers, for appropriate development, the issue to clarify whether the Veteran is attempting to reopen the right ankle claim on the basis of new and material evidence.

In a March 2011 decision, the Board reopened the previously denied claims of entitlement to service connection for residuals of a left ankle sprain and chip fracture, and service connection for cervical strain and muscle spasm; and, remanded these claims, along with a claim of service connection for a lumbar spine disability, to the RO via the Appeals Management Center (AMC) for additional development of the record.  


FINDINGS OF FACT

1.  The Veteran's low back disability was first shown many years following discharge from service and is unrelated to any incident of service.   

2.  The Veteran does not have a current left ankle disability underlying his current complaints of pain and swelling that is related to his in-service left ankle injury or any other incident of service.  

3.  A cervical spine disability was not noted at entry into service and did not clearly and unmistakably pre-exist service; the Veteran does not have a cervical spine disability underlying his current complaints of neck pain and stiffness that is related to his in-service cervical stiffness and muscle spasm or any other incident of service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2.  A left  ankle disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

3.  A cervical spine disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Veterans Appeals (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. 

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id. 

In this case, a February 2008 letter and a March 2008 letter, issued prior to the adjudication of the Veteran's claims, discussed the evidence necessary to support a claim for service connection and explained what evidence was necessary to reopen previously denied claims.  

Regarding the claims to reopen, the Board subsequently reopened the previously denied claims of service connection for left ankle sprain and a cervical spine disability in its March 2011 decision; therefore, any defect in the RO's duty to notify and assist with respect to the reopening of previously denied claims is harmless error.  

Regarding the claim for service connection for a lumbar spine disability, a March 2011 letter discussed the evidence necessary to support a claim for service connection, including the reopened claims identified above.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  These letters also discussed the manner in which VA determines disability ratings and effective dates. 

Subsequent letters advised the Veteran of the status of his claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims. 

With respect to VA's duty to assist, VA and private treatment records identified by the Veteran have been obtained.  Records have also been obtained from the Social Security Administration.  The Veteran testified at a Board hearing in November 2010.  The undersigned Acting Veterans Law Judge (AVLJ) who conducted the November 2010 hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The AVLJ also explained what was necessary to substantiate his service connection claims.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In May 2011, the Veteran was examined by VA in conjunction with his claims for service connection, and the examination is adequate as it is based on a complete review of the record, and considers the Veteran's lay statements.  Reasoning is based on sound medical principles.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

Furthermore, the RO/AMC substantially complied with the March 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Finally, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.



II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back

The Veteran maintains that he has a current low back disability as a residual of his in-service ankle sprain.  

Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice-connected disability is aggravated (permanently made worse) by a service-connected disability.  38 C.F.R. § 3.310(a).

As noted below, service connection for a left ankle disability is not established; therefore, service connection for a low back disability as secondary to an ankle disability is not warranted.  

With regard to direct service connection, the Veteran's service treatment records (STRs) are negative for findings or complaints of low back pain.  A February 2008 examination report prepared by Dr. T.K. (and located in the documents obtained from the Social Security Administration (SSA)) shows that the Veteran injured his low back in 1990 as a result of a work-related injury.  The Veteran was also in a motor vehicle accident (MVA) in 1995 and had neck and back strains.  His back pain became markedly worse after a December 2007 work-related trauma.  The impression was cervical, thoracic and lumbar spine injuries resulting from work-related trauma of December 2007; lumbar spine injury from cumulative work-related trauma with last date of exposure of January 25, 2008.  

Other records obtained from the SSA also confirm these findings regarding the post-service back injuries and MVA.  Most of these records never mention a previous back, neck or ankle injury in service.  For example, a February 2008 evaluation by A.F., MD does not mention an in-service back injury.  This report notes a past medical history of back difficulties dating to 1990 when he injured his back at work.  Dr. A.F. reviewed the Veteran's August 2007 MRI report and found that it was normal for his age, showing only very minimal degenerative bulging at the L5-S1 disc.  Similarly, Dr. A.F. found that a January 2008 MRI was also within range of normal for age, showing very minimal degenerative bulging at the L5-S1 disc.  Dr. A.F. opined that the Veteran's complaints were not supported by any type of objective abnormality on examination or the MRI scans.  In essence, Dr. A.F. questioned the Veteran's credibility with regard to his reported disabilities.  See also May 2009 medical evaluation by K.D., D.O., and a September 2009 memorandum from J.M, MD (both noting that the Veteran's back condition began after a 1990 injury without mention of any back injury in service).  

Those records that do mention an injury in service are based on the Veteran's reported history of such, and not on any objective findings.  See, e.g., July 2007 office evaluation of the lumbar spine performed by Dr. C.R., MD.  

The medical evidence dating back to a February 1991 MRI report indicates that the Veteran has degenerative joint disease of the lumbar spine, as well as disc disease.  In an April 2009 memorandum, Dr. F opined that chronic ankle sprain is as likely as not to be the cause of his degenerative disc disease and back pain.  No rationale was provided and no objective findings were noted.  Therefore, this opinion lacks probative value.

In an October 2010 memorandum, Dr. F again noted the Veteran's reported history of a fall out of an airplane in service in 1968.  Based on this reported history, Dr. F opined, "Clinically, a fall such as this could cause a back injury that would manifest in the physical signs and symptoms that he has."  Similarly, Dr. J.K, chiropractor, noted, "[The Veteran] has suffered with chronic neck and low back pain since 1968.  This was a result of falling 8 feet out of a plane while in the military."  Dr. K noted the Veteran's current findings of chronic multiple degenerative disc disease of the cervical and lumbar spine.  

These opinions are also based on the history reported by the Veteran, which was merely recorded without any supplementary independent medical opinion regarding the accuracy of that history.  LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  As noted, the STRs are silent for complaints or treatment for a back injury.  Moreover, the Veteran's reported history has been inconsistent as to whether his back pain began in service or 1990.  As such, the credibility of the Veteran is questionable, and the opinion of Dr. F and Dr. K carry little, if any, probative value because they are based on non-credible statements from the Veteran regarding his past medical history.  

Significantly, the SSA records include a copy of the Claimant's responses to a set of Interrogatories regarding a Workman's Compensation claim in 2009.  Interrogatory No. 9 asked, "Have you had injuries, major illnesses, or disease causing you any permanent disabilities or impairments that were caused by injuries of diseases not related to any job you have had."  The Veteran responded "no" to this question, which is in complete contrast to his other reports of a back injury in service.  



The Veteran was afforded a VA examination in May 2011.  The examiner reviewed the claims file and summarized his review in the examination report.  Included in the summary are the Veteran's contentions as noted above.  Regarding the low back, the diagnoses was status post laminectomy at L5 and S1 and status post spinal fusion of the lumbosacral spine at the L5 S1 fixed with bone graft posteriorly and bilaterally; mild to moderate degenerative changes of the lumbosacral spine involving L5-S1, and residual scars.  The examiner opined, based on consideration of the STRs, VA, and private medical records, as well as past medical history from the Veteran, and a physical examination of the Veteran, that the Veteran's  low back condition is less likely as not permanently aggravated or a result of any event or condition that occurred in service or within one year of discharge.  The examiner reasoned that the STRs did not document low back treatment, and the Veteran volunteered no low back complaints on his questionnaire at discharge.  These findings, coupled with the clear evidence of a 2008 lumbar injury/fusion that resulted in a Workman's Compensation Settlement, due to the Veteran's degenerative disc disease.  The examiner noted the following June 2008 statement by Dr. H:

'...to further clarify the situation surrounding [the Veteran], it is my opinion that the injury sustained at work while employed with the City of Sand Springs on the 9th of December 2007 was the major cause of the patient's disk protrusion at L5-S1 and the need for surgery.'

The May 2011 examiner noted additional references in the examination report and found that the private medical evidence along with the medical principle identified on the report did not support any relation with the Veteran's claimed low back condition and his service history.  

The May 2011 examination report is highly probative because it is based on a review of the entire record, including the STRs, Veteran's reported history (noting the Veteran's inconsistent assertions as to the onset of his back pain), and other private medical opinions in the record, as well as sound medical principles.  The private medical opinions noted above, either relate the etiology of the back pain to the Veteran's post-service injuries, or provide no rationale whatsoever for finding a relationship between the Veteran's back pain and service, relying only on the Veteran's own rendition of his medical history without any objective medical evidence or any previous medical records to support those findings.  Because the Board finds that the Veteran's statements as to the onset of his low back disability not credible, any opinion linking his current low back disability to service based solely on the Veteran's purported medical history is not probative.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion; and May 2011 opinion is the only one of record that is based on a complete review of the record dated back to the Veteran's service, and the opinion was thorough and detailed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran is competent and credible to testify as to his in-service complaints as well as his current manifestations, "[h]owever, to the extent that the Veteran has contended that he has experienced low back pain since his service, these statements lack credibility and, therefore, are accorded no probative weight.

The Board has determined that the Veteran's statements regarding continuity of symptom[s] to be not credible as they are inconsistent with other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006).  The evidence of record shows that the Veteran did not mention a back injury at the time of discharge from service, or when he was attempting to obtain Workman's Compensation for a work-related injury.  As such, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had a back disability since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions regarding the onset of his back pain are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

For these reasons, the preponderance of the evidence is against the claim and service connection for a low back disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Left Ankle

The STRs show that the Veteran suffered a left ankle sprain in April 1968.  He was put on an L-2 profile and light duty.  When he returned to duty in May, he still complained of some residual pain, and swelling was noted.  No complaints or findings of a left ankle sprain or other left ankle disability were noted on the 1969 discharge examination.  

The records obtained from the SSA do not show reports of a current ankle disability or recurrent left ankle sprains.  

In an October 2010 memorandum, Dr. F stated, "[The Veteran], according to verbal history, sustained an injury to his left ankle during his fall.  He continues to have left ankle pain and now has right ankle pain."  These statements only serve to identify what is already of record - that the Veteran has left ankle pain and that he initially injured his left ankle in service.  It is not probative for purposes of establishing a nexus between any current disability and service.  To the extent that the Veteran is claim continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis of the left ankle is not demonstrated.  

The Veteran testified in November 2010 that he did not receive post-service treatment for his left ankle, and, despite self-treatment over the years, he continues to have swelling.  

The May 2011 examiner performed an examination and obtained x-rays of the left ankle.  X-rays were unremarkable except for a minimal plantar calcaneal spur formation.  The examiner found no arthritis, no limitation of movement, normal color, no instability or tendon abnormality, no crepitation, and no effusion.  The examiner found that the Veteran appeared to limit his motion; and, there was no tenderness on the sole and no abnormal wear patterns or callouses on either foot.  

The examiner concluded that the Veteran's claimed left ankle condition was without objective pathology.  The examiner opined, based on a review of the medical records and the Veteran's reported history and physical examination, that the left ankle condition is less likely as not permanently aggravated or a result of any event and/or condition that occurred in service or within one year of discharge.  The examiner pointed out that the Veteran elected not to move his left ankle on examination; yet, he walked without any problems apparent to the examiner.  He claimed he could not dorsiflex or plantar flex, yet, he did both when removing his walking shoes and when he tied them both.  There was no abnormal weight bearing pattern on his shows or on the soles of the Veteran's feet.  The examiner concluded that (1) absent objective pathology noted on examination, (2) normal x-ray findings, no consequence of an injury to the left ankle in service was identified.  

In essence, the examiner acknowledged the in-service left ankle injury, but concluded that the Veteran did not have any residuals from that injury based on objective evidence in the record.  

The Veteran is competent to report symptoms such as pain, but VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability, (although pain that causes limitation of function may result in a disability for VA purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011)).  Here, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of chronic ankle sprain.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that a chronic left ankle sprain or other left ankle disability has been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran reports that his left ankle is painful and that it is often swollen.  No appreciable impairment of the left ankle was noted on examination in May 2011, and as noted above, the Veteran's contentions in this regard lack credibility, particularly given the VA examiner's findings that the Veteran would not move his left ankle during range of motion testing, yet, he had full range of motion when walking, removing his shoe and putting his shoe on.  The probative evidence regarding a left ankle disability comes from the May 2011 VA examination findings, and that evidence weighs against the claim of service connection for a left ankle disability.  

For these reasons, the preponderance of the evidence is against the claim and service connection for chronic left ankle sprain is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Cervical Spine

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  

In sum, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

In this case, the STRs show that the Veteran was treated for complaints of neck pain and stiffness in December 1964.  At that time, he indicated that the problem occurred intermittently since before service.  Significantly, however, no defects in this regard were noted on the Veteran's entrance examination, and the evidence does not clearly and unmistakably rebut the presumption of soundness.  The evidence is not undebatable.  As the Veteran is entitled to a presumption of soundness at entry, the issue is one of service connection and not aggravation.  

The Veteran was treated in December 1964 for neck pain and stiffness.  No additional in-service complaints or treatment for neck pain were noted after 1965 and the Veteran denied neck pain and stiffness on his 1969 discharge examination report and no findings of a neck disability was identified by the examiner.  The first post-service evidence of neck pain relates to the post-service work-related and MVA injuries noted above.  Current medical evidence shows a diagnosis of cervical spine disc disease, but the record weighs against a finding of any link to service.  

The May 2011 examiner concluded, after a review of the STRs, other private records, the Veteran's reported medical history, and performing a physical examination, that the cervical intervertebral disc syndrome due to degenerative arthritis and bilateral ulnar neuropathy was less likely as not permanently aggravated or a result of any event and/or condition that occurred in service or within one year of discharge.  

Although the Veteran was treated for complaints of neck pain and stiffness, the May 2011 examiner found that the Veteran's private orthopaedic surgeon provided a more descriptive etiology of the cervical condition, noting the following from a descriptive letter written on November 19, 2008.  




In that letter, Dr. H clearly states, 

'...Even giving him the benefit of the doubt I don't see anything wrong on MRI other than age-anticipated changes and there is nothing on his EMG that would suggest he has a cervical problem either.  Therefore, with respect to the cervical spine, I told the patient [the Veteran] I cannot absolutely associate this with his work-related event.  The major cause is not his work injury.. I explained to the patient that he does have neuropathic changes, but these are not traumatic.  He will simply probably have to learn to live with any neck or arm complaints that he has.'  

The May 2011 examiner concluded that, based on this private medical evidence by the Veteran's own orthopaedic surgeon's statement, as well as the medical records from VA and service, it is less than likely the cervical spine condition is related to any event in service.  

There is no competent probative evidence to the contrary.  Moreover, while the Veteran is competent to report neck pain in service as this is an observable symptoms, he is not competent to find that his current cervical spine disability is a residual of his in-service neck pain because he lacks the medical expertise necessary to opine as to causation under these circumstances.  

For all the foregoing reasons, the preponderance of the evidence is against the claim and service connection for a cervical spine disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  







ORDER

Service connection for a low back disability, to include as secondary to residuals of left ankle sprain and chip fracture, is denied.  

Service connection for residuals of a left ankle sprain and chip fracture is denied.

Service connection for residuals of cervical strain and muscle spasm is denied.  



____________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


